Name: Commission Regulation (EEC) No 61/84 of 10 January 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 12 . 1 . 84 Official Journal of the European Communities No L 9/9 COMMISSION REGULATION (EEC) No 61 /84 of 10 January 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063 /82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/ 81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 13 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p . 26 . ( 2) OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 9/ 10 Official Journal of the European Communities 12. 1 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 | 07.01 A II New potatoes 1464 259,24 71,74 218,71 23,14 43451 80,43 18,16 1.12 07.01-21 1 07.01-22 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 626 110,96 30,71 93,61 9,90 18 598 34,42 7,77 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1824 323,00 89,39 272,50 28,84 54137 100,21 22,62 1.20 07.01-31 I 07.01-33 I 07.01 D I Cabbage lettuce 7226 1 279,58 354,13 1 079,54 114,25 214466 397,00 89,63 1.22 ex 07.01-36 ex 07.01 D II Endives 2444 432,83 119,78 365,16 38,64 72545 134,28 30,31 1.28 07.01-41 1 07.01-43 I 07.01 F I Peas 4175 739,26 204,59 623,69 66,00 123905 229,36 51,78 1.30 07.01-45 1 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 5501 974,20 269,61 821,90 86,98 163283 302,25 68,24 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1 568 277,76 76,87 234,34 24,80 46555 86,17 19,45 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4543 804,50 222,65 678,73 71,83 134840 249,60 56,35 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1013 1 79,46 49,66 151,41 16,02 30079 55,68 . 1 2,57 1.70 07.01-67 ex 07.01 H Garlic 5766 1021,14 282,60 861,50 91,17 171 150 316,82 71,52 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1232 218,63 60,33 184,35 19,46 36547 67,81 15,26 1.80 07.01 K Asparagus : l 1.80.1 ex 07.01-71  green 38 632 6840,67 1 893,20 5771,24 610,79 1 146540 2122,38 479,18 1.80.2 ex 07.01-71  other 15349 2717,83 752,18 2292,94 242,67 455527 843,23 190,38 1.90 07.01-73 07.01 L Artichokes 2955 523,26 144,81 441,46 46,72 87703 162,34 36,65 1.100 07.01-75 1 07.01-77 1 07.01 M Tomatoes 3381 598,70 165,69 505,11 53,45 100347 185,75 41,93 1.110 . 07.01-81 1 07.01-82 | 07.01 PI Cucumbers 3572 632,57 175,06 533,68 56,48 106023 196,26 44,31 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1315 232,86 64,44 196,45 20,79 39029 72,24 16,31 1.120 07.01-93 07.01 S Sweet peppers 4241 751,04 207,85 633,63 67,05 125880 233,01 52,60 1.130 07.01-97 07.01 T II Aubergines (Solanum melongena L.) 2303 407,94 112,90 344,17 36,42 68374 126,57 28,57 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) (Cucurbita pepo L. var . medullosa Alef.) 1442 255,50 70,71 215,55 22,81 42824 79,27 17,89 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2669 472,77 130,84 398,86 42,21 79 240 146,68 33,11 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 4123 730,17 202,08 616,02 65,19 122382 226,54 51,14 2.10 08.01-31 ex 08.01 B Bananas, fresh 2138 378,68 104,80 319,48 33,81 63470 117,49 26,52 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6153 1 089,55 301,54 919,21 97,28 182615 338,04 76,32 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9006 1 594,76 441,36 1 345,45 142,39 267293 494,79 111,71 2.50 08.02 A I Sweet oranges, fresh : ||\ 2.50.1 08.02-02 I||Il 08.02-06 08.02 - 12  Sanguines and semi-sanguines 2243 397,24 109,93 335,14 35,46 66580 123,24 27,82 08.02-16 \ \l\\ 12. 1 . 84 Official Journal of the European Communities No L 9/ 11 Code N1MEXE code 1 CCT heading No Description Amount of unit values per 100 kg net Bfrs /Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates, Salustianas , Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins 1 505 266,59 , 73,78 224,92 23,80 44683 82,71 18,67 2.50.3 08.02-05 \ 08.02-09 08.02-15 08.02-19 i  others 1220 216,07 59,80 182,29 19,29 36215 67,04 15,13 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1322 234,19 64,81 197,58 20,91 392^3 72,66 16,40 2.60.2 08.02-31 i  Mandarins and wilkings 1 356 240,63 66,69 202,69 21,44 40 303 74,73 16,83 2.60.3 08.02-28  Clementines 1 901 336,73 93,19 284,09 30,06 56438 104,47 23,58 2.60.4 08.02-34 08.02-37  Tangerines and others 5076 898,86 248,76 758,33 80,25 150654 278,88 62,96 2.70 ex 08.02-50 ex 08.02 C Lemons , fresh J 570 278,13 76,97 234,64 24,83 46616 86,29 19,48 2.80I ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70  white 1 631 288,96 79,97 243,78 25,80 48 431 89,65 20,24 2.80.2 ex 08.02-70  pink 2821 499,54 138,25 421,44 44,60 83726 1 54,98 34,99 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 4393 778,00 215,31 656,37 69,46 130399 241,38 54,49 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2058 . 364,57 100,89 307,57 32,55 61 104 113,11 25,53 2.110 08.06-33|| \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 919 164,15 45,25 137,40 14,53 27370 50,70 11,46 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7394 1 309,34 362,36 1 104,64 1 1 6,90 219454 406,23 91,71 2.130 ex 08.07-32 ex 08.07 B Peaches 12164 2153,94 596,11 1817,20 192,32 361014 668,28 150,88 2.140 ex 08.07-32 ex 08.07 B Nectarines 12478 2209,57 611,51 1 864,14 197,28 370339 685,54 154,77 2.1 50 08.07-51 08.07-55 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,1 1 2.160 08.07-71 08.07-75 08.07 D Plums 7 544 1 335,92 369,72 1 127,07 119,28 223 910 414,48 93,57 2.170 08.08-11 08.08-1 5 08.08 A Strawberries 22044 3 903,44 1080,30 3 293,19 348,53 654241 1 211,07 273,43 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 6657 1 178,90 326,27 994,60 105,26 197592 365,76 82,58 2.195 ex 08.09-90 ex 08.09 Pomegranates 5488 971,86 268,97 819,93 86,77 162891 301,53 68,07 2.200 ex 08.09-90 ex 08.09 Kiwis 12025 2129,31 589,30 1 796,42 190,12 356886 660,63 149,15 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 . 48,11 89991 170,83 37,77